Citation Nr: 0842024	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  02-11 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991, with service in Southwest Asia from September 
to November 1990, and from January to March 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which in part denied service connection for 
memory loss, claimed as the result of an undiagnosed illness.

This case was remanded for further development by Board 
decisions in August 2005 and March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in April 2001, August 2004, and 
June 2007.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice regarding these issues was provided by 
correspondence dated in June 2007.

In this case, the veteran contends he is entitled to service 
connection for memory loss, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

In March 2007, the Board remanded the claim so that the 
veteran could be afforded a neuropsychiatric examination to 
determine the nature and etiology of his claimed memory loss.  
The veteran was afforded a general psychiatric VA examination 
in June 2008.  After performing the examination, the examiner 
deferred making a diagnosis and recommended additional 
specialized neuropsychological tests.  The examiner stated 
that if the veteran had memory problems, they were too subtle 
to be picked up by a standard psychiatric examination.  It 
was noted that the veteran needed neuropsychological testing 
to rule in or rule out any memory problems or any 
understanding of what the memory problems might be coming 
from.

The veteran was scheduled for the requested 
neuropsychological testing to be performed in July 2008.  He 
failed to report to this testing.  Correspondence from C.S., 
the veteran's spouse, dated in August 2008, indicates that 
the veteran missed his scheduled testing because he was on a 
trip that had been planned over a year previously.  C.S. 
stated that the veteran told the examiner about the planned 
trip during his June 2008 examination.  When the veteran 
received the letter informing him of the July appointment, 
C.S. said that she called the indicated number to reschedule 
the appointment.  She said that she left a voice mail.  After 
returning from their trip, C.S. stated that she spoke to 
numerous people within the VA healthcare system in an attempt 
to get the appointment rescheduled.

The Board notes the efforts the RO has made to comply with 
the March 2007 Remand instructions and schedule the veteran 
for the appropriate neuropsychological testing.  The Board 
advises the veteran that the Court of Appeals for Veterans 
Claims has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
has information that is essential in obtaining evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the 
Board finds that the veteran should be given one more 
opportunity to attend a VA examination to undergo the 
neuropsychological testing requested by the June 2008 VA 
examiner in order to properly rule in or out any memory 
problems.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a 
neuropsychiatric examination to 
determine the nature and etiology of 
his memory loss.  All indicated tests 
and studies are to be performed.  In 
particular, the neuropsychological 
testing requested by the June 2008 VA 
examiner is to be performed.  Prior to 
the examination, the claims folder must 
be made available the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in each 
examination report.

Based on the medical findings and a 
review of the claims folder, the 
physician is requested to express an 
opinion on whether the veteran has 
"objective indications of chronic 
disability" manifested by signs or 
symptoms involving memory loss.  If a 
chronic memory loss disability is 
found, the examiner is asked to state 
whether it is at least as likely as not 
(50 percent probability or more) that 
such disorder was first manifested 
during service, or was caused by 
disease or injury incurred in service.  
The examiner should also specifically 
indicate whether the disability is 
considered an undiagnosed illness 
caused by Persian Gulf service, 
resulting from a specific illness or 
combination of illnesses due to the 
veteran's Persian Gulf War service, 
that are not associated with a 
diagnosed illness.  The examiner must 
provide a clear and complete 
explanation for each finding and 
opinion expressed.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2008).  
Specifically, the veteran is to be 
informed that if he fails to report for 
this VA examination and does not attend a 
re-scheduled examination, his case will 
be adjudicated on the basis of the 
evidence of record.

3.  Thereafter, the RO then review the 
claims folders to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





